Appeal by defendant from two judgments of the Supreme Court, Queens County (Rotker, J.), both rendered November 14, 1983, convicting him of burglary in the second degree and attempted burglary in the second degree, upon pleas of guilty, and imposing sentences.
Judgments affirmed.
*763We find no merit in the defendant’s contention that provisions for mandatory enhanced prison sentences for second felony offenders established by article 70 of the Penal Law are unconstitutional (see People v Cates, 104 AD2d 895; People v Kepple, 98 AD2d 783; People v Bryant, 47 AD2d 51).
We have considered the defendant’s remaining contentions and find them to be without merit. Weinstein, J. P., Brown, Boyers and Eiber, JJ., concur.